     FillCase
          in this 15-48815         Doc the
                  information to identify 93case:
                                               Filed             11/19/20 Entered 11/19/20 18:43:43                 Main Document
                                                                        Pg 1 of 4
     Debtor 1              BRIAN D KETCHERSIDE


     Debtor 2              CINDY M KETCHERSIDE
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          15-48815




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    WILMINGTON SAVINGS FUND SOC                                             18

 Last 4 digits of any number you use to identify the debtor's account                         6   2   7   5

 Property Address:                              2125 PALATINE CT
                                                FENTON, MO 63026




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $        225.09

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $        245.15

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $        375.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $        375.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $           -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $           -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $        620.15



 Part 3:             Postpetition Mortgage Payment

 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $        921.51
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 15-48815               Doc 93   Filed 11/19/20 Entered 11/19/20 18:43:43                                   Main Document
                                                      Pg 2 of 4


Debtor 1     BRIAN D KETCHERSIDE                                              Case number   (if known)   15-48815
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    11/19/2020


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                 page 2
    Case 15-48815          Doc 93     Filed 11/19/20 Entered 11/19/20 18:43:43                                   Main Document
                                                   Pg 3 of 4


Debtor 1     BRIAN D KETCHERSIDE                                           Case number   (if known)   15-48815
             Name




History Of Payments
Part 2 - b
Claim ID Name                    Creditor Type                Date         Check #   Posting Description                   Amount
3        BANK OF AMERICA NA      Mortgage Arrearage           07/30/2016   1385833   Interest Paid                            4.99
3        BANK OF AMERICA NA      Mortgage Arrearage           08/31/2016   1388334   Principal Paid                           8.77
3        BANK OF AMERICA NA      Mortgage Arrearage           08/31/2016   1388334   Interest Paid                            3.02
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           01/31/2017   1402429   Principal Paid                          25.51
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           01/31/2017   1402429   Interest Paid                            4.30
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           02/28/2017   1404852   Principal Paid                          31.56
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           02/28/2017   1404852   Interest Paid                            0.76
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           08/31/2017   2013943   Principal Paid                          27.45
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           08/31/2017   2013943   Interest Paid                            3.78
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           09/30/2017   2016184   Principal Paid                           4.64
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           09/30/2017   2016184   Interest Paid                            0.52
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           10/31/2017   2018436   Principal Paid                           4.66
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           10/31/2017   2018436   Interest Paid                            0.50
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           11/30/2017   2020771   Principal Paid                           8.51
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           11/30/2017   2020771   Interest Paid                            0.48
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           12/30/2017   2023008   Principal Paid                           8.63
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           12/30/2017   2023008   Interest Paid                            0.45
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           01/31/2018   2025147   Principal Paid                          23.96
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           01/31/2018   2025147   Interest Paid                            0.42
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           02/28/2018   2027405   Principal Paid                          24.87
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           02/28/2018   2027405   Interest Paid                            0.32
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           03/31/2018   2029637   Principal Paid                          16.91
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           03/31/2018   2029637   Interest Paid                            0.22
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           04/30/2018   2031875   Principal Paid                           4.89
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           04/30/2018   2031875   Interest Paid                            0.16
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           05/31/2018   2034089   Principal Paid                          34.73
3        WILMINGTON SAVINGS FUND SOC
                                 Mortgage Arrearage           05/31/2018   2034089   Interest Paid                            0.14
                                                                                           Total for Part 2 - b:            245.15

Part 2 - d
Claim ID Name                    Creditor Type                Date         Check #   Posting Description                 Amount
61       BANK OF AMERICA NA      Post-Petition Mortgage Supplement
                                                              07/30/2016   1385833   Principal Paid                         2.44
61       BANK OF AMERICA NA      Post-Petition Mortgage Supplement
                                                              08/31/2016   1388334   Principal Paid                         6.96
61       BANK OF AMERICA NA      Post-Petition Mortgage Supplement
                                                              09/30/2016   1390822   Principal Paid                         6.19
61       BANK OF AMERICA NA      Post-Petition Mortgage Supplement
                                                              10/31/2016   1393214   Principal Paid                         3.71
61       BANK OF AMERICA NA      Post-Petition Mortgage Supplement
                                                              11/30/2016   1395639   Principal Paid                         5.93
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              01/31/2017   1402429   Principal Paid                        18.95
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              02/28/2017   1404852   Principal Paid                        24.02
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              04/29/2017   2004571   Principal Paid                        13.64
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              05/31/2017   2006942   Principal Paid                         6.82
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              06/15/2017   2006942   Cancelled Check To Creditor/Principal -6.82
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              08/31/2017   2013943   Principal Paid                        27.28
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              09/30/2017   2016184   Principal Paid                         6.82
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              10/31/2017   2018436   Principal Paid                         6.82
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              11/30/2017   2020771   Principal Paid                        11.88
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              12/30/2017   2023008   Principal Paid                        12.00
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              01/31/2018   2025147   Principal Paid                        32.23
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              02/28/2018   2027405   Principal Paid                        33.29
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              03/31/2018   2029637   Principal Paid                        22.64
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              04/30/2018   2031875   Principal Paid                         6.67
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              05/31/2018   2034089   Principal Paid                        51.15
61       WILMINGTON SAVINGS FUND SOC
                                 Post-Petition Mortgage Supplement
                                                              07/31/2018   2038448   Principal Paid                        82.38
                                                                                           Total for Part 2 - d:          375.00




Form 4100N                                    Notice of Final Cure Payment                                                  page 3
    Case 15-48815          Doc 93   Filed 11/19/20 Entered 11/19/20 18:43:43                                Main Document
                                                 Pg 4 of 4


Debtor 1     BRIAN D KETCHERSIDE                                      Case number   (if known)   15-48815
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     November 19, 2020, with the United States Bankruptcy Court, and has been served on the parties
     in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
     Notice List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on November 19, 2020.

                                                          WILMINGTON SAVINGS FUND SOC
     BRIAN D KETCHERSIDE                                  PO BOX 814609
     CINDY M KETCHERSIDE                                  C/O FAY SERVICING LLC
     688 GREEN HEDGE DR                                   DALLAS, TX 75381-4609
     FENTON, MO 63026

     WILMINGTON SAVINGS FUND SOC
     3000 KELLWAY DR #150
     C/O FAY SERVICING LLC
     CARROLLTON, TX 75006
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                                page 4
